Board of Commissioners on Grievances and Discipline, No. 05-047. This cause is pending before the court upon the filing of a report by the Board of Commissioners on Grievances and Discipline. Upon consideration of respondent’s emergency motion to adjourn and to reschedule oral argument,
It is ordered by the court that the motion is denied.
It is further ordered by the court that the oral argument shall proceed on the date scheduled but that, should respondent’s attorney not appear for argument, the case will be submitted on the briefs.